Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT

TO THE

INVESTMENT AGREEMENT

This Second Amendment (the “Amendment”) to the Investment Agreement, dated as of
December 9, 2010 (as amended, the “Investment Agreement”), by and between Savitr
Capital LLC, a Delaware limited liability company (the “Investor”) and Molecular
Insight Pharmaceuticals, Inc. a Massachusetts corporation (the “Company”), is
made and entered into as of February 3, 2011, by and between the Company and the
Investor. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Investment Agreement.

WHEREAS, in accordance with Section 9.04 of the Investment Agreement, the
Company and the Investor desire to amend the Investment Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

  1. The second WHEREAS clause in the recitals to the Investment Agreement shall
be amended and restated as follows: “WHEREAS, pursuant to the Plan (as defined
below), the Company intends to issue to the Investor Ninety Million
(90,000,000) shares of the common stock, par value $0.01 per share (the “Common
Stock”) of the Company (the “Purchased Shares”), representing the Designated
Percentage of the total equity capital of the Company on a Fully Diluted Basis
(the issuance of the Purchased Shares, the “Investment”) in exchange for the
Investment Price (as defined below);”

 

  2. Section 1.01 of the Investment Agreement shall be amended by inserting the
definition set forth below in proper alphabetical order:

“Onalta Europe” means any joint venture entity formed by the Company and
BioMedica or its Affiliates, pursuant to the terms of a settlement agreement
between the Company and BioMedica relating to BioMedica’s obligations under
(x) that certain Territory License Agreement between the Company and BioMedica
dated as of September 1, 2009, as the same may be amended from time to time, and
(y) that certain Supply Agreement between BioMedica and the Company dated as of
October 19, 2009, as the same may be amended from time to time, which entity has
the purpose of furthering the development of Onalta.

 

  3. The following definitions in Section 1.01 of the Investment Agreement shall
be amended and restated as follows:

“Amended and Restated Indenture” means an Amended and Restated Indenture, by and
among the Company, the subsidiary guarantors party from time to time thereto,
and



--------------------------------------------------------------------------------

The Bank of New York Mellon Trust Company, N.A., as Trustee and as Collateral
Agent, in form and substance acceptable to the Investor, and having the
following terms. The Amended and Restated Indenture will provide for
(i) (A) senior secured notes in an aggregate principal amount of $45,000,000
(the “Tranche A Initial New Bonds”) and (B) senior secured notes in an aggregate
principal amount of $55,000,000 (the “Tranche B Initial New Bonds”, and together
with the Tranche A Initial New Bonds, the “Initial New Bonds”), plus (C)(x) an
additional issuance of senior secured notes in an aggregate principal amount of
$10,000,000 (the “Tranche C-1 Additional New Bonds”), to be issued to the
holders of the Tranche B Initial New Bonds on a pro rata basis if, and only if,
prior to the maturity date of the Initial New Bonds, the annual revenues of
Onalta Europe, as determined in accordance with GAAP, equal or exceed
$50,000,000 in any calendar year, and (y) an additional issuance of senior
secured notes in an aggregate principal amount of $10,000,000 (the “Tranche C-2
Additional New Bonds, and together with the Tranche C-1 Additional New Bonds,
the “Additional New Bonds”), to be issued to the holders of the Tranche B
Initial New Bonds on a pro rata basis if, and only if, prior to the maturity
date of the Initial New Bonds and subsequent to the issuance of the Tranche C-1
Additional New Bonds, the annual revenues of Onalta Europe, as determined in
accordance with GAAP, equal or exceed $100,000,000 in any calendar year, which
Additional New Bonds shall accrue interest from the applicable issuance date and
shall benefit from any amortization payments due after issuance thereof;
provided, that interest on the Additional New Bonds shall not be payable in cash
until the date on which interest under the Initial New Bonds becomes payable in
cash as provided in clause (ii) herein; provided, further that interest on the
Additional New Bonds shall be payable in kind prior to such date on the same
terms as the Initial New Bonds as provided in clause (ii) herein, (ii) accrual
and payment of interest for the Initial New Bonds and the Additional New Bonds
(to the extent issued) at a rate of 6% per annum, payable in kind during the
first 24 months after the issuance of the Initial New Bonds, either payable in
kind or in cash (at the option of the Company) during the next 24 months and
payable in cash for the final 24 months, (iii) repayment of 50% of the
outstanding principal amount of the Initial New Bonds (and any Additional New
Bonds which have been previously issued) on the fifth anniversary of the
issuance of the Initial New Bonds and repayment of the balance of the principal
amount of the Initial New Bonds (and any Additional New Bonds which have been
previously issued) on the sixth anniversary of the issuance of the Initial New
Bonds, (iv) no mandatory early redemption provisions and no limitations on
fundamental changes, restricted payments, affiliated transactions, dispositions,
changes in the nature of business, no limits on executive compensation, no
financial or working capital covenants and no board observer rights for the note
holders, (v) a covenant restricting investments by the Company in Onalta Europe
to (a) $4,000,000 after the Effective Date for start up capital, plus (b) an
additional $10,000,000 thereafter for funding development of Onalta through the
end of Phase 3 clinical trials; provided, that the Company’s investment in
Onalta Europe may be diluted as a result of up to $10,000,000 in new direct
investments in Onalta Europe by the Investor or its Affiliates on economic terms
no more favorable to the Investor or its Affiliates than those provided to the
Company with respect to the Company’s investments in Onalta Europe; provided,
further that the Onalta Europe equity splits and equity arrangements will be
adjusted on a basis to be mutually agreed to by the Company and the Investor,
(vi) customary

 

2



--------------------------------------------------------------------------------

covenants with respect to restrictions on additional indebtedness and liens, and
(vii) any other provisions upon which the Company and the Investor may mutually
agree.

“Designated Percentage” means 100%.

“Fully Diluted Basis” means the number of shares of Common Stock, without
duplication, which are issued and outstanding or owned or held, as applicable,
at the date of determination, and shall not include shares of Common Stock that
are reserved for issuance under any management incentive plan.

 

  4. Clause (ii) of Section 3.02(a) shall be amended and restated as follows:

“(ii) except for shares of Common Stock that are reserved for issuance under any
management incentive plan (provided that such shares of Common Stock reserved
under a management incentive plan shall not in any event exceed a percentage of
authorized shares of Common Stock, calculated on a fully diluted basis, agreed
to by the Investor and the Company), there shall be no options, warrants, stock
appreciation rights, restricted stock units, calls, commitments or agreements of
any character to which the Company or any Subsidiary is a party, or by which the
Company or any Subsidiary is bound, calling for the issuance of shares of
capital stock or other Equity Securities of the Company or any Subsidiary or for
settlement in cash based upon the value of any such Equity Securities, or other
arrangement to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound to acquire, at any time or under any
circumstance, capital stock of the Company or any Subsidiary or any such Equity
Securities.”

 

  5. The first sentence of Section 5.02(b) shall be amended and restated as
follows:

“(b) The Company shall use commercially reasonable efforts to: (i) confirm the
Plan and (ii) cause the Effective Date to occur by no later than April 15,
2011.”

 

  6. Section 8.01(c) shall be amended and restated as follows:

“(c) the Investor or the Company, if the Closing shall not have occurred on or
before April 15, 2011; provided that the right to terminate the agreement
hereunder shall not be available to any party whose breach of this Agreement
results in the failure of the Closing to occur prior to such time;”

 

  7. Section 8.02(b) shall be amended and restated as follows:

“Notwithstanding the foregoing, in the event that a termination right described
in Exhibit D occurs after the entry of the Investment Order, and the Agreement
is actually terminated, and the “Termination Fee” column on such Exhibit
indicates “Yes”, then the Company shall pay the Investor, by wire transfer of
same day funds, a termination fee of $800,000 (the “Termination Fee”); provided
that, in the event that the Company enters into any written commitment,
understanding or arrangement with respect to an Alternative Transaction proposed
or sponsored by the Bondholders as contemplated by

 

3



--------------------------------------------------------------------------------

Section 8.01(a), the Termination Fee payable pursuant to this Section 8.02 on
account of the termination of this Agreement as a result of such event shall be
limited to $150,000; provided, further that the Termination Fee shall not be
payable if the Investor has breached in any material respect any obligation of
the Investor under any Transaction Document and has not cured such breach within
the time periods referred to in Section 8.01(b)(ii). The Termination Fee payable
pursuant to this Section 8.02(b) shall be paid immediately upon termination of
this Agreement.”

 

  8. The phrase ““Stockholders Agreement” means the Stockholders Agreement
relating to all Equity Securities issued by the Company in the form reasonably
approved by the Investor (such approval not to be unreasonably withheld,
conditioned or delayed)” in Section 1.01 of the Investment Agreement shall be
deleted. All subsequent references to the “Stockholders Agreement” in the
Investment Agreement shall also be deleted.

 

  9. Except as expressly provided herein, the Investment Agreement shall remain
in full force and effect as originally executed by the parties. All references
to “this Agreement” or “the Agreement” in the Investment Agreement shall be
deemed to refer to the Investment Agreement as amended as set forth in this
Amendment.

 

  10. To the extent not governed by the Bankruptcy Code, this Amendment shall be
governed by, and interpreted in accordance with, the Laws of the State of New
York applicable to contracts made and to be performed in that State without
reference to its conflict of laws rules.

 

  11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed to constitute an original, but all of which together shall
constitute one and the same document.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

MOLECULAR INSIGHT

PHARMACEUTICALS, INC.

By:  

/s/ Harry Stylli

Name:   Harry Stylli Title:   President and Chief Restructuring Officer

 

SAVITR CAPITAL LLC By:  

/s/ Andrew Midler

Name:   Andrew Midler Title:   General Partner

Signature Page to the Amendment to the Investment Agreement